In a family offense proceeding pursuant to Family Court Act article 8, the appeal, by permission, is from so much of an order of the Family Court, Nassau County (Brennan, J.), entered September 21, 2001, as, in effect, vacated a temporary order of protection of the same court, dated August 2, 2001, which, inter alia, suspended the father’s visitation with the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in vacating the temporary order which, inter alia, suspended the father’s visitation with the parties’ child. The monitored visitation is in the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Obey v Degling, 37 NY2d 768).
The parties’ remaining contentions are either not properly before this Court or without merit. Altman, J. P., Adams, Townes and Prudenti, JJ., concur.